The opinion of the court was delivered, by
Woodward, C. J.
— We have looked attentively through the *328answers of the court to the several propositions submitted, and we detect no error whatever in any of them. Indeed, it seems to us that the charge presented the case to the jury with great clearness and precision.
The first error assigned was not pressed, and in view of the proofs it was well abandoned.
The second error assigns the language of the plaintiff’s seventh point rather than that of the court. The concluding sentences of the charge furnished the rule of damages in terms less exceptionable than those of the seventh point, and of them, there is neither complaint nor reason for complaint.
It is impossible for us to assign the reasons for.overruling the second, fifth, ninth, and tenth points of the defendants, more satisfactorily than the learned judge has done, and after all that has been urged against his rulings, it is impossible to doubt their soundness. We will not renew the discussion, but refer ourselves to the reasons already upon the record.
If the jury exceeded, somewhat, the bounds of a sound discretion in assessing the damages, they erred through no fault of the court, and they are not within reach of our corrective power.
The judgment is affirmed.